DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing having a spring, as stated in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Further, if applicant is interpreting the limitation of a stepped portion in claim 8 as a shoulder, as recited in the 35 U.S.C. 112(b) section of this action, then the limitation of the second stopper having a stepped portion must be shown or the feature(s) canceled from the claim(s) as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit” mentioned in claim 1 and applying to claims 1-11 and 13-20, “power transmission unit” mentioned in claim 1 and applying to claims 1 and 9-14, “retention unit” mentioned in claims 4-7 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In regards to claim 7, the limitation of a retention unit is interpreted to be the same as a stopper, as both limit (i.e. stop) movement of an operating unit past a certain point.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, since the claim is dependent on claim 5 the first stopper is already recited as an oilless bearing, however claim 6 now recites that the oilless bearing also comprises springs. It is unclear as to whether the stopper is a spring or an oilless bearing. It appears from Fig.6 of the instant application that applicant is referring to the stopper as a spring and not an oilless bearing and, for examination purposes, will be construed as such for claim 6. 
Regarding claim 8, applicant recites that the stopper has a stepped portion however such a limitation is unclear for the following reason: it is unclear as to what applicant means the by the term step, does the limitation describe merely any vertical raised portion with and horizontal height (e.g. a washer has some thickness which would read on a height and having a horizontal face, but is a washer a step?) or is the limitation more closely related to a shoulder type configuration as seen by ref 95 in Fig.5 of the instant application? For examination purposes both interpretations have been considered and a rejection to both possibilities is given.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference).
Regarding claim 1, Batt discloses a laundry treatment apparatus (Fig.1) comprising: a tub (Fig.1 ref 120) configured to receive water and defining an introduction port (Fig.1 portion directly below door ref 102) for insertion or removal of laundry; a drum (Fig.1 ref 122) within the tub and configured to receive laundry through the introduction port (see Fig.1); an agitator (Fig.1 ref 124) located in the drum and configured to rotate relative to the drum (Page 8 see 2nd & 4th paragraph); a rotating shaft that penetrates the tub and drum and connects to the agitator (Fig.1 ref 128); a driving unit (Fig.1 ref 114) configured to rotate the shaft (Page 8 4th paragraph); a connecting unit and connecting body (Fig.3 combination of refs 304, 308, & 320) having a through hole extending through the body and for receiving the shaft (best seen in Fig.3 ref 128 passing through ref 304 & 308); a power transmission unit (Fig.4 refs 300-303) that is configured to move relative to the body (Page 10 see 4th paragraph) when the shaft rotates and selectively supply power from the shaft to the connecting body (page 11 5th - 7th paragraph in conjunction with Fig.3) after a predetermined number of times (Page 6 see 5th and 9th paragraph, Page 11 see 6th – 7th paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7, 15-16, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) as applied to claim 1 above.
th paragraph); an operating unit (Fig.4 ref 303) within the body through hole between the first and second stoppers (see Fig.3) and defines a shaft through hole (see Fig.4 hole in ref 303 for the shaft seen in Fig.3) configured to receive the shaft; a first and second thread (see Fig.4 ref 309 and Fig.3 ref 302) that mesh with each other to move towards the stopper based on the movement of the shaft (page 11 5th - 7th paragraph). Batt does not disclose the specific configuration of the shaft having external thread and the shaft through hole having internal thread within the cited embodiment. However, Batt does disclose that such a thread configuration could be used (Page 16 see 4th paragraph). Thus one of ordinary skill in the art would have found such a configuration to be an obvious variant of the embodiment, as disclosed by Batt.
Regarding claim 3, Batt teaches the apparatus of claim 2, wherein the connecting body defines a receiving portion (Fig.3 see portion where ref 303 is received and moves along ref 302) that defines a moving path for the operating unit and the diameter of the receiving portion is greater than a diameter of the body through hole (see Fig.3 interior diameter larger than the entrance and exit diameters of the through hole).
Regarding claim 4, Batt teaches the apparatus of claim 3 further comprising a retention unit (Fig.3 portion between ref 350 and ref 308) that prevents exit of the operating unit (see Fig.3 retention unit larger than the operating unit thereby preventing escape) which is rotatably supported by the connecting body and is configured to receive the rotating shaft. However, assuming arguendo that the referenced element is not a retention unit, the following alternative rejection is provided. Batt further discloses and end cap (Fig.4 ref 325 synonymous with a nd paragraph). Furthermore, Batt discloses the possibility of utilizing such an end cap at the top of the connection body as well (Page 11 see 3rd paragraph). Thus, such a modification of including an end cap at the top is rendered obvious by Batt for the purposes of safeguarding against undesired relative rotation (Page 11 see 2nd paragraph).
Regarding claim 7, Batt teaches the apparatus of claim 3, wherein the first stopper also acts as a retention unit since the size is such that it prevents the operating unit from exiting the body (see Fig.4) while receiving the shaft and is rotatably supported by the connecting body. 
Regarding claim 15-16, & 20, Batt teaches the apparatus of claims 2-3 wherein: the stoppers limit the movement of the operating unit within the body through hole (see Figs.3-4); the power transmission unit transmits power to the connecting body when the operating unit arrives at the first or second stopper (page 11 see 6th paragraph); the first and second stoppers are arranged apart from each other in a longitudinal direction (Figs.3-4); the receiving portion and the body through hole are concentric and extend in a longitudinal direction of the rotating shaft (see Figs.3-4). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) as applied to claim 4 above, and further in view of Froelicher (US20020078717A1) and Choi (US20050223754A1).
Regarding claim 5, Batt teaches the apparatus of claim 4, but does not teach the stoppers being oilless bearings and a stepped portion located between the receiving portion and the body 
Froelicher discloses a bearing assembly for a shaft of a washing machine (abstract) wherein thrust bearing assembly is disclosed (Fig.2 ref 50 including ref 60). The bearing assembly is provided with a shoulder (Fig.2 see refs 62 & 64), synonymous with a stepped portion, disposed below washers (Fig.2 ref 54), thereby being supported by the step portion. The bearing receives the shaft. The assembly is positioned around the circumference of a shaft (Fig.2 ref 30) in order to allow relative rotation while absorbing axial forces that may be produced [0025]. Froelicher and Batt are analogous in the art of washing machines.
Choi discloses a washing machine (abstract) with a washing shaft that drives an agitator (see Fig.2). The shaft utilizes oilless bearings (Fig.3 ref 180, and similar structure near ref 160) in order to minimize friction, thereby ensuring smooth rotation of the shaft [0086]. Choi and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the stoppers of Batt to utilize the bearing and shoulder type configuration of Froelicher in order to absorb the axial forces (Froelicher [0025]) of the operating unit as it travels up and down. Further, since the absorption of axial forces reads on axial buffers (Batt Page 11 see 4th paragraph), which is the purpose of the stoppers of Batt. Thus, such a modification would have been in the purview of one of ordinary skill in the art in order to utilize one known buffer/stopper configuration in place of another. Since the axial buffers of Batt are sized as to also function as a stopper, one of ordinary skill in the art would also perform the modification in order to maintain a sizing that would perform the same function. Furthermore, .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference), Froelicher (US20020078717A1), and Choi (US20050223754A1) as applied to claim 5 above, and further in view of Seagar (US20090145173A1).
Regarding claim 6, Modified Batt teaches the apparatus of claim 5, wherein the stoppers are axial buffers (Batt Page 11 see 4th paragraph), however Batt does not explicitly state that the axial buffer is a spring. However, spring are well-known elements for buffering force and providing axial cushioning as noted by evidentiary references Seagar.
Seagar discloses a washing machine with a lost motion clutch (abstract) that utilizes buffering elements to absorb impacts at the end condition [0088-0089], and further discloses that a known type of buffering element is a spring [0089]. Seagar and Batt are analogous in the art of lost motion clutches for washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the buffering/stopping element of Batt to utilize a spring, as springs are well known buffering elements to reduce end condition impacts (Seagar [0088-0089]). Further, it is in the purview of one of ordinary skill in the art to utilize a known type of buffering element in place of another. Thus, the one spring would be provided between the retention unit and the operating unit and the other spring would be located between the stepped portion and the operating unit in order to move the operating unit away from the end conditions (i.e. retention unit and stepped unit).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) as applied to claim 3 above, and further in view of Froelicher (US20020078717A1).
Regarding claim 8, Batt teaches the apparatus of claim 3, wherein the washer is a stepped portion between the receiving portion and the through hole. Assuming arguendo that a washer is not a stepped portion the following alternative rejection is provided. Batt does not teach the stoppers having a stepped portion located between the receiving portion and the body through hole, but such a configuration is known in the art as evidenced by Froelicher
Froelicher discloses a bearing assembly for a shaft of a washing machine (abstract) wherein thrust bearing assembly is disclosed (Fig.2 ref 50 including ref 60). The bearing assembly is provided with a shoulder (Fig.2 see refs 62 & 64), synonymous with a stepped portion, disposed below washers (Fig.2 ref 54). The assembly is positioned around the circumference of a shaft (Fig.2 ref 30) in order to allow relative rotation while absorbing axial forces that may be produced [0025]. Froelicher and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the stopper of Batt to utilize the bearing and shoulder type configuration of Froelicher in order to absorb the axial forces (Froelicher [0025]) of the operating unit as it travels up and down. Further, since the absorption of axial forces reads on axial buffers (Batt Page 11 see 4th paragraph), which is the purpose of the stoppers of Batt. Thus, such a modification would have been in the purview of one of ordinary skill in the art in order to .

Claims 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) as applied to claim 1 above, and further in view of Kim (US20120234054A1).
Regarding claims 9-11, Batt teaches the apparatus of claim 1, but does not discloses a cabinet with a drawer, however such configurations are known in the art, as evidenced by Lee.
Kim discloses a washing machine comprising: a cabinet (Fig.2 ref 20) defining an entrance (Fig.2 front face of ref 20); a drawer (Fig.2 refs 130) that receives a tub (Fig.8 ref 240) that insert and retracts from the entrance (see Fig.2); a rotating shaft (Fig.8 ref 291) penetrates the lower surface of the tub and drum (see Fig.8) to couple to an agitator (Fig.8 & [0028]); the rotating shaft extends in a perpendicular direction from the bottom surface of the cabinet (see Figs.8). The drawer type configuration of Kim allows for energy savings when washing small amounts of laundry [0009 & 0150]. Kim and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Batt to utilize a drawer like configuration similar to Kim in order to save energy when washing small loads (Kim [0008]).
Regarding claim 13, Modified Batt teaches the apparatus of claim 10, wherein the agitator has a body (see Batt Fig.1 ref 124) located in the drum and coupled to the rotating shaft (Batt see Fig.3), the body has a circular plate shape (Fig.1 ref 124) parallel to a lower surface of nd paragraph, stating agitator can have shape as disclosed in US patent 6,212,722 to which specific attention is drawn to Figs.9-10 refs 40, 72, 102, & 106). 
Regarding claim 14, Modified Batt teaches the apparatus of claim 13, wherein the lower surface of the drum defines a hole (see Batt Fig.1 and Page 8 see 4th paragraph, also Kim Fig.2) that enables communication with the tub and the agitator has an agitator through hole (Batt Figs,1-2)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) and Kim (US20120234054A1) as applied to claim 10 above, and further in view of Seagar (US20090145173A1).
Regarding claim 12, Modified Batt teaches the apparatus of claim 10 wherein there is an external rotor type motor (Batt Fig.1 ref 114, also Page 6 see 2nd paragraph). Thus, rotor is connected to the shaft (Batt Page 6 1st paragraph) and it appears that the stator is located outside of the tub and coupled to it (see Batt Fig.1). Thus, the stator generates a magnetic field to rotate the shaft via the rotor. However, assuming arguendo that such a configuration is not explicitly disclosed by Batt, such a configuration is evidenced by Seagar.
Seagar discloses a washing machine (abstract) with an external rotor type motor [0032] that has a stator coupled to the bottom of a tub and a rotor coupled to the shaft (Fig.1, [0030]). Thus, Seagar also acts as evidentiary evidence to showcase that such features are known by Modified Batt. Alternatively, one of ordinary skill in the art would have found it obvious to configure the rotor and stator of the driving unit as claimed, as such a configuration is known in . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) as applied to claim 4 above, and further in view of Faber (US2258244A).
Regarding claim 17, Batt teaches the apparatus of claim 4 but does not disclose a bearing with the claimed configuration of surrounding an outer surface of the retention unit. However such a feature would have been obvious in light of the teachings of Faber.
Faber discloses a washing machine (Fig.1) that utilizes a lost motion mechanism to drive an agitator & tub (see claims). The washing machine uses a bearing (Figs.2-3 refs 43 & 65) in order to support a shaft (Page 2, Col.1 lines 70-74 & Col.2 lines 29-31), and the bearing is provided on a sleeve (Figs.2-3 ref44 & 63). Further, there is a retaining unit (Figs.1-2 combination of refs 44, 46, 55-57, & 59) that is utilized to securely retain the elements of the agitator mechanism from above, in particular the bearing surrounds the sleeve (Figs.1-2 ref 44) of the retention unit. Thus, Faber discloses a means of retaining elements while also supporting a shaft of an agitator. Faber and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the retaining unit of Batt (end cap located above the operating unit) to utilize the bearing and sleeve arrangement of Faber in order to support the shaft (Faber Page 2, Col.1 lines 70-74). Thereby, the bearing would be located between the connecting body and the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) as applied to claim 2 above, and further in view of evidentiary reference NPL1 (see attached NPL).
Regarding claim 18, Batt teaches the apparatus of claim 2, but does not teach the second thread on the shaft being greater in diameter than the stopper, rather Fig.4 of Batt shows the inner diameters of the stoppers being equal to the inner diameter of the operating unit. A skilled artisan understands that since the stopper buffers axial forces, it would be desired to keep the contact surfaces of the operating unit and the stoppers the same to efficiently transfer/buffer the axial forces. Thus, there exists only two possibilities in order to maintain functionality of the clutch, the inner diameter of the operating unit is tapped, or the exterior the shaft is threaded. In the case of the operating unit being tapped second thread of the shaft would increase in diameter in order to mate with the inner thread of the operating unit. The other case shaft being tapped, would result in the opposite. Thus, when one of ordinary skill in the art is faced with the finite amount of possibilities regarding the diameters of the thread and the stoppers the second thread being larger than the inner diameter of the first stopper would have been an obvious modification to try with a reasonable expectation of success. Furthermore, because one of ordinary skill in the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) as applied to claim 3 above, and further in view of Mory (GB724988A).
Regarding claim 19, Batt teaches the apparatus of claim 3 but does not explicitly showcase a first portion of the shaft which inserts into the receiving portion having the second thread, and the portion outside the receiving portion not have such thread. However, since Batt does disclose that the arrangement of thread can be reversed (Page 16, see 4th paragraph), there is a reasonable expectation that only a first portion which interacts with the thread of the lost motion clutch would be threaded, and a secondary portion of the shaft would not be threaded. However, assuming arguendo that such a feature would not be reasonably expected, such a configuration is known in the art, as evidenced by Mory.
Mory discloses a washing machine (Page 1 lines 9-16) that utilizes a lost motion clutch (see portion from ref 18 until ref 22, also Page 2 lines 16-87 detailing function of the clutch) for control of either an agitator (ref 8) or a tub (ref 6). Mory showcases a known way to thread a shaft (ref 16) and operating unit (ref 24), wherein a portion of the shaft where the operating unit travels is threaded and a second portion of the shaft is not threaded (see either portion near ref 20 or ref 26). Mory and Batt are analogous in the art of washing machines.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20090211035A1), an explanation of the teachings of Kim is provided in the European Search Report submitted by applicant on 10/04/2019. Thus, the explanation will be omitted for the sake of brevity.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (US20020166349A1) teaches the use of oilless bearings on an agitator shaft in a washing machine (Fig.16).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (US20160083886A1) teaches a washing machine with flat pulsator configuration located on the bottom surface of a tub (Figs.1-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Worst (US3213651A) discloses a lost motion mechanism (Fig.2) for a washing machine agitator (Fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711